PER CURIAM.
We affirm the defendant’s judgments and convictions for first-degree murder, carjacking and burglary with an assault. We find no merit to the defendant’s argument that the court erred in permitting the detective’s testimony regarding the citation issued to defendant for driving with a suspended license. This was not Williams1 rule evidence. The suspended license violation was a charged offense, albeit an offense not being tried at that juncture.
Additionally, evidence of a crime that is “inseparable from the crime charged or evidence which is inextricably intertwined with the crime charged , is not Williams rule evidence.” Griffin v. State, 639 So.2d 966, 968 (Fla.1994). As the driving with a suspended license was part and parcel of the episode that led to the charges at issue in the trial, no impermissible Williams rule evidence was presented to the jury.
Affirmed.

. Williams v. State, 110 So.2d 654 (Fla.1959).